DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims (1, 2), 10, 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 16 of U.S. Patent No. (US 11,133,642). Although the claims at issue are not identical, they are not patentably distinct from each other because 
Both recites of a semiconductor package where a semiconductor connected to the substrate where the semiconductor emitter side is exposed outside of an encapsulated package body that covering the semiconductor device. 
Current Application (17/472,648)
US (11,133,642)

    PNG
    media_image1.png
    295
    232
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    45
    328
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    107
    328
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    217
    231
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    41
    228
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    224
    242
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    139
    239
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    153
    331
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    265
    333
    media_image9.png
    Greyscale




    PNG
    media_image10.png
    401
    334
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    90
    327
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    213
    331
    media_image12.png
    Greyscale






A nonstatutory obviousness-type of double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examination application is either anticipated by for being broader, or would have been obvious over, the reference claim(s) in using the known structure/material and equivalent method steps.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	Claims 1-3, 5-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tanaka et al. (US 5,177,753).
With respect to claims 1, 15 Tanaka et al. ‘753 shows and discloses a semiconductor device, (Fig 5)  comprising: a substrate having a substrate top surface and a substrate side surface (Fig 5: a substrate having top surface and side surface); a semiconductor device coupled to the substrate top surface with a conductive interconnect structure (Fig 5: a semiconductor device 5 coupled to substrate 3 top surface with a conductive interconnect structure 6/9), the semiconductor device having a first major surface, a second major surface opposite to the first major surface, a side surface extending between the first major surface and the second major surface, and an emitter region (Fig 5: the semiconductor 3 having a first major surface 5a and a second major surface 5b opposite, and side surface between first and second major surfaces, and an emitter region 5a/5b; Col 1: 15-25; Col 3: 60-65 beam is emitted from front and rear faces 5a and 5b), wherein: the side surface of the semiconductor device comprises: a first side surface portion and a second side surface portion opposite to the first side surface portion (Fig 5: side surfaces “left/right” of emitting front 5a and back 5b); the emitter region is proximate to the first side surface portion (Fig 5: the emitter region 5a is approximate to the first side surface portion); the first side surface portion is proximate to a first part of the substrate side surface (Fig 5: the first side surface portion 5a is proximate to a first part of the substrate side surface “left”; See also Fig 1-4, 6); and the second side surface portion is distal to the first part of the substrate side surface (Fig 5: the second side surface portion “right” is distal to the first part of the substrate side surface “left”); and an enclosure structure covering at least a portion of the substrate top surface and covering the semiconductor device (Fig 5: an enclosure structure 18 covering at least a portion of the substrate 3 and covering the semiconductor device 5; See also Fig 1-4, 6).  The claim further require wherein: the enclosure structure comprises an opening; and the emitter region is exposed to an outside of the enclosure structure through the opening.  Tanaka et al. ‘753 did not explicitly state the above.  However, in different embodiments Tanaka et al. ‘753 shows the emitter is exposed to an outside of the substrate, and the enclosure structure 18 does not entirely cover the semiconductor – which examiner consider as the emitter exposed to an outside of the enclosure structure through the opening of the encapsulated package body 18 (Fig 5: an encapsulated package body 18 covering at least a portion of the first substrate surface top 3 and covering the semiconductor device at surface side 5b, where the emitter region 5a is exposed outside the encapsulated package body 18, and the package body 18 covers and contacts the second side 5b; See also Fig 1-4, 6).	Since claim 15 recites the same or identical elements/limitations it is inherent to use Tanaka et al. ‘753 to recite the method, product by process (Claims 9-14).
With respect to claim 2, Tanaka et al. ‘753 shows wherein: the enclosure structure comprises an encapsulated package body (Fig 5, 6: an encapsulated package 20); the encapsulated package body covers and contacts the second side surface portion of the semiconductor device (Fig 5, 6: 20 covers and contacts the second side surface portion 5b of the semiconductor device 5).  The claim further requires the encapsulated package body contacts the first major surface of the semiconductor device including a corner edge of the semiconductor device adjoining the first major surface and the second side surface portion.  Tanaka et al. ‘753 did not explicitly state the above.  However, Tanaka et al. ‘753 did show the encapsulated package body 20 contact partial the surface of the semiconductor device 5 adjoining the side surface portions (Fig 5, 6).  It has been held that omission of an element and its function combination where the remaining elements perform the same functions as before involves only routine skill in the art; In this case, it is well-known and Tanaka et al. ‘753 embodiments show the semiconductor device exposed outside of the enclosure and emit output with encapsulated package (Fig 1-6).  
With respect to claims 3, 17 the claim further require wherein: the enclosure structure comprises a lid that is attached to the substrate top surface.  Tanaka et al. ‘753 did not explicitly state the above.  However, it has been held that omission of an element and its function combination where the remaining elements perform the same functions as before involves only routine skill in the art; In this case, it is well-known the use of lid to cover the package containing of the semiconductor device, for the benefit of protecting the device/components from external environment.  
With respect to claim 5, Tanaka et al. ‘753 shows wherein: the emitter region is configured to emit a laser at the first side surface portion (Fig 1-6: 5a; Col 1: 15-25; Col 3: 60-65 beam is emitted from front and rear faces 5a and 5b).
With respect to claim 6, Tanaka et al. ‘753 shows wherein: the semiconductor device is coupled to the substrate top surface proximate to the first part of the substrate side surface so that the first side surface portion of the semiconductor device is laterally offset with respect to the first part of the substrate side surface (Fig 1-6: 5 semiconductor device 5 coupled to substrate 3 top surface and laterally offset with substrate side surface “left/right”).

With respect to claim 7, Tanaka et al. ‘753 shows wherein: the first side portion of the semiconductor device is laterally inward from the first part of the substrate side surface so that part of the substrate top surface is interposed between the first part of the substrate side surface and the first side surface portion of the semiconductor device (Fig 1-6).
With respect to claim 8, Tanaka et al. ‘753 shows wherein: at least a portion of the first side surface portion of the semiconductor device is above the substrate top surface (Fig 1-6).
With respect to claims 9, 16 Tanaka et al. ‘753 shows wherein: the conductive interconnect structure comprises a conductive bump (Fig 1-6: 6/9 conductive interconnect structure comprises a conductive bump – implies electrical brazing material/solder/contact wiring and the like for bonding; Fig 1).
With respect to claim 10 Tanaka et al. ‘753 shows and discloses an electronic device (Fig 5) , comprising: a substrate having a major surface, a first side, and a second side opposite to the first side (Fig 5: a substrate 3 having a major surface/top, a first side and a second side opposite the first side “front/back”); an electronic component coupled to the substrate with a conductive interconnect structure (Fig 5:  an electronic component/ laser chip 5 coupled to the substrate 3 with a conductive interconnect structure 6/9), the electronic component having a first major surface, a second major surface opposite to the first major surface, and a side surface extending between the first major surface and the second major surface (Fig 5:  the electronic component/ laser chip 5 having a first major surface/”top” and a second major surface/”bottom” opposite, and a side surface 5a extending between the first major surface/”top” and the second major surface/”bottom”), wherein part of the side surface comprises an optical active surface proximate to the first side of the substrate (Fig 5: part of the side surface 5a comprising an active surface/emitting proximate to the first side/front of the substrate 3); and an enclosure structure covering the conductive interconnect structure, covering at least a portion of the major surface of the substrate, and covering at least a portion of the electronic component (Fig 5: an enclosure structure 18 covering the conductive interconnect structure, covering at least a portion of the major surface of the substrate 3; See also Fig 1-4, 6); wherein: the optical active surface and a portion of the first major surface of the electronic component proximate to the optical active surface are exposed outside of the enclosure structure (Fig 5: the optical active surface 5a and a portion of first major surface/top of electronic component 5 are exposed outside of the enclosure structure 18); and the electronic component is coupled to the major surface of the substrate so that the optical active surface of the electronic component is laterally offset with respect to the first side of the substrate (Fig 5: the electronic component/laser 5 is coupled to major surface/top of the substrate 3).
With respect to claim 11, the claim further require wherein: the enclosure structure comprises a lid coupled to the major surface of the substrate and over the electronic component; and the lid comprises an opening proximate to the optical active surface of the electronic component. Tanaka et al. ‘753 did not explicitly state the above.  However, it has been held that omission of an element and its function combination where the remaining elements perform the same functions as before involves only routine skill in the art; In this case, it is well-known the use of lid with or without an opening to cover the package containing of the semiconductor device, for the benefit of protecting the device/components from external environment and/or allow for beam emission without affecting the beam wavelength.  

With respect to claim 12, Tanaka et al. ‘753 shows wherein: at least a portion the optical active surface is disposed above the major surface of the substrate (Fig 1-6: a portion of the optical active surface 5a above the major surface of substrate 3).
With respect to claim 13, Tanaka et al. ‘753 shows wherein: the conductive interconnect connect structure comprises a conductive bump (Fig 1-6: 6/9 conductive interconnect structure comprises a conductive bump – implies electrical brazing material/solder/contact wiring and the like for bonding; Fig 1).
With respect to claim 14, Tanaka et al. ‘753 discloses wherein: the enclosure structure comprises an insulative member having a side surface proximate to the optical active surface of the electronic component (Fig 4: 19 resin/an insulative member having a side proximate to the optical active surface of the electronic component/laser 5; Col 3-4: 15-45).
With respect to claim 19, Tanaka et al. ‘753 shows wherein: coupling the electronic component comprises placing at least a portion of the emitter region above the major surface of the substrate (Fig 1; See also Fig 2-6).
With respect to claim 20, Tanaka et al. ‘753 shows wherein: coupling the electronic component comprises coupling so that the emitter region is laterally offset with respect to the first side of the substrate (Fig 1; See also Fig 2-6).

Allowable Subject Matter
5.	Claims 4, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4:
wherein: the enclosure structure comprises an insulative protective member; the insulative protective member covers and contacts the second side surface portion of the semiconductor device; the insulative protective member contacts the first major surface of the semiconductor device including a corner edge of the semiconductor device adjoining the first major surface and the second side surface portion; and the lid is attached over the insulative protective member.
	Claim 18:
wherein: providing the enclosure structure comprises providing an insulative protective member covering and contacting the second side surface portion of the electronic component and contacting the first major surface of the electronic component including a corner edge of the electronic component adjoining the first major surface and the second side surface portion; attaching the lid comprises attaching the lid over the insulative protective member; and the method further comprises singulating one side of the lid after attaching the lid.

					COMMUNICATION
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
	Minamio et al. (US 2009/0086769) shows and discloses a semiconductor laser mount on a substrate with emission portion extend from the substrate and being encapsulate and having a lid (Fig 1A-1C, 4-6B). 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828